Case: 14-7021   Document: 2      Page: 1   Filed: 11/22/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  LOIDA A. USITA,
                  Claimant-Appellant,

                            v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2014-7021
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-1560.
                ______________________

                       PER CURIAM.
                       ORDER
    Upon review of this recently docketed case, it appears
that Loida A. Usita’s appeal was not timely filed.
    On January 9, 2013, the United States Court of Ap-
peals for Veterans Claims entered judgment in Usita’s
case. Her notice of appeal was received on October 21,
2013; 285 days after judgment.
    To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Claims within 60 days
Case: 14-7021        Document: 2   Page: 2   Filed: 11/22/2013



2                                            USITA   v. SHINSEKI



of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Usita is directed to show cause, within 30 days of
the date of filing of this order, why this appeal should not
be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court

s26